ORDER

PER CURIAM
Appellant/Defendant Rickey Santiago (“Santiago”) appeals from a default judgment entered against him by the trial court for an unpaid credit card account with Respondent Unifund CCR, LLC (“Unifund”), and from the trial court’s denial of his motion to set aside that judgment for want of service. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*829The judgment is affirmed pursuant to Rule 84.16(b).